DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

	Response to Amendment 
2.	Applicants’ amendment filed on 06/07/22 has been fully considered and entered. 

Reasons for Allowance
3.	Claims 1, 4-15, 17 and 18 are allowed.
4.	The following is an examiner's statement of reasons for allowance:
The prior art of record fails to disclose or reasonably suggest all the limitations of claim 1. Specifically, the prior art fails to disclose a fiber optic cable management system, comprising a rear housing connected to the front housing, the rear housing having a frame assembly connected to the ceiling and the bottom structure; a plurality of patch panel supports disposed in the front housing configured to receive a patch panel assembly; a ceiling cable management structure formed on the ceiling, wherein the ceiling cable management structure defines at least two troughs on the ceiling; a dividing axis formed in the ceiling cable management structure, defining a first portion and a second portion of the ceiling; and a plurality of positioning posts formed on the dividing axis of the ceiling cable management structure, in combination with other recited limitations in the claim.  
Claims 4-14 depend from claim 1. 
The prior art of record fails to disclose or reasonably suggest all the limitations of claim 15. Specifically, the prior art fails to disclose an optical device comprising a fiber optic cable management system, comprising a rear housing connected to the front housing, the rear housing having a frame assembly connected to the ceiling and the bottom structure; a ceiling cable management structure formed on the ceiling; and a plurality of positioning posts formed in the ceiling cable management structure, wherein each of the plurality of positioning posts is configured to divert a cable routed therethrough from a first incoming direction to a second outgoing direction different from the first incoming direction; and a first trough and a second trough formed in the ceiling cable management structure, wherein the plurality of positioning posts is disposed between the first trough and the second trough, in combination with other recited limitations in the claim.  
Claims 17-18 depend from claim 15. 
The prior art is simply silent to such structural limitations. Further, there is nothing on the record that would suggest such differences would be obvious over the prior art. Lastly, one having ordinary skill in the art does not possess any general knowledge that would motivate a modification to or combination of any of the known prior art to arrive at the claimed invention.
Claims 1, 4-15, 17 and 18 are therefore allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled ''Comments on Statement of Reasons for Allowance.''


Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Doan whose telephone number is (571) 272-2346. The examiner can normally be reached on Monday to Friday from 7:00am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER DOAN/Primary Examiner, Art Unit 2883